   Case 2:19-cv-02137-VAP-MRW Document 15 Filed 03/28/19 Page 1 of 5 Page ID #:80

Name and address:
                     HATHAWAY PARKER
           Mark M. Hathaway, Esq. (Bar Nllplber 151332)
               445 South Figueroa Street, 31st Floor
                  Los Angeles, California 90071
                    Telephone: (213) 529-9000

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                             CASENUMBER
MATTHRBW BOERMBESTER
                                                          Plaintiff(s),                          2:19-cv-02137-R-MRW
                 v.
                                                                               APPUCATION OF NON-RESIDENT ATTORNEY
UNIVERSITY OF SOUTHERN CALIFORNIA, et al.                                           TO APPEAR IN A SPECIFIC CASE
                                        Defendant(s),                                             PROHACVICE
INSTRUCTIONS FOR APPLICANTS
(l) The attorney seeking to appear pro hac vice must complete Section I of this Application. personally sign, in ink. the certification in
    Section II, and have the designated Local Counsel sign in Section III. BLBCTRONIC SIGNATURES ARB NOT ACCBPTBD. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System (nMotions and Related Filings
    => Applications/& Parte Applications/Motions/Petitions/Requests=> Appear Pro Hae Vice (G-64)"), attach a Proposed Order (using
    Form G-64 ORDBR. available from the Court's website), and pay the required $400fee online at the time offiling (using a credit card).
    The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time offiling will be grounds for
    denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
    United States are also exempt from the requirement ofapplying/or pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
    Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I- INFORMATION
Bernstein, Stuart
Applicant's Name (Last Name, First Name 6' Middle Initial)                                         check here iffederal government attorney D
Nesenoff & Miltenberg, LLP
Firm/Agency Name
363 Seventh Avenue, 5th Floor                                             (212) 736-4500                        (212) 736-2260
                                                                          Telephone Number                      Fax Number
Street Address
New York, New York 10001                                                                     sbernstein@nmllplaw.com
City, State, Zip Code                                                                                E-mail Address

I have been retained to represent the following parties:
Matthew Boermeester                                                       !BJ Plaintiff(s) D Defendant(s) D Other:
                                                                          0 Plaintiff(s) D Defendant(s) D Other:
                                                                                                                      --------
Name(s) ofParty(ies) Represented
                                                                                                                      --------
List all state and federal courts ·(including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

             Name a[Court                                Date Q/Admission            Active Member in Good Standinrf (if not, please eJFPlaln>
New York Supreme Court                                    January 9, 1991           YES
NY Appellate Division-Second Department                   January9, 1991            YES
Southern District ofNewYo,:k                            September 14, 2004          YES

G-64 (ll/18)               APPLICATION OP NON-RESIDENT A1TORNEY TO APPEAR IN A SPECIPIC CASE PRO HAC VICB                               Pagel of3
   Case 2:19-cv-02137-VAP-MRW Document 15 Filed 03/28/19 Page 2 of 5 Page ID #:81


List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):
        Case Number                                      Title ofAcHon                            Date ofApplication         Granted I Denied?




If any pro hac vice applications submitted within the past three {3) years have been denied by the Court, please explain:




Has the applicant previously registered as a CM/ECF user in the Central District of California?            D    Yes      1B) No
If yes, was the applicant's CM/ECF User account associated with the e-mail aqdress provided above?         D    Yes      D   No


                                                                                               Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CMIECF") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/BCF User. If the Court signs an
Order granting your Application, you will either be issued a new CMIECF login and password, or the existing account you identified above
will be associated with your case.                                                        ·


           SECTION II - CERTIFICATION

           I declare under penalty of perjury that:

           (1) All of the above information is true and correct.
           (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
                professional, or other activities in the State of California.
           (3) I am not currently suspended from and have never been disbarred from practice in any court.
           (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
                and the Federal Rules of Evidence,             ·
           (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
               maintains an office in the Central District of California for the practice oflaw, as local counsel pursuant to Local
                Rule 83-2.1.3.4.

               Dated     d'}   12.-. {?-df1



G-64 (11/18)                APPUCATION OPNON-RESIDBNT AITORNE.Y TO APPEAR IN A SPBCIPIC CASBPRO HAC VICB                               Page2of3
   Case 2:19-cv-02137-VAP-MRW Document 15 Filed 03/28/19 Page 3 of 5 Page ID #:82



SECTION III - DESIGNATION OF LOCAL COUNSEL
Hathaway, Mark M.
Designee's Name (Last Name; First Name & Middle Initial)
Hathaway Parker
Firm/Agency Name
445 S. Figueroa Street, 31st Floor                                 (213) 529-9000                       (213) 529-0783
                                                                   Telephone Number                     Fax Number
Street Address                                                     mark@hathawayparker.com
Los Angeles, California 90071                                      E-mail Address
City, State, Zip Code                                              151332
                                                                   Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice oflaw.

              Dated   ~ r '2.'t, { l.0\ "f



SECTION IV - SUPPLBMENT ANSWERS HERE fA'ITACH ADDITIONAL PAGES IF NECESSARY)
  Please see Attachment A




G-64 01118)              APPLICATION OF NON-RESIDENT ATIORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VlCB                        Page 3 of3
Case 2:19-cv-02137-VAP-MRW Document 15 Filed 03/28/19 Page 4 of 5 Page ID #:83




             J\ppJ?llatJ? miuisinn nf t}JJ? ~uprJ?ml? atnurt
                       nf t}JJ? ~tatJ? nf NJ?w fnrk
                     ~J?tnnh 3Juhitial mJ?partmJ?nt


                                 Q!lerk of tqe Appellate iliuinion of tqe
  §upreme Q!ourt of tqe §fate of New fork, §e.conh 3'Juhidal ilepartment,
  ho   4 ere by .certify t 4at           .§tunrt iSernstein                      was huly
  li.cenneh anh ahmitteh to pradi.ce an an Attorney anh Q!ounnelor-at-iflaw
  in all tqe .courts of tqe §fate, a.c.corhing to tqe 'laws of tqe §fate anh tqe
  .court rulen anh orhern, on tqe        9   tq   hay of               Jnnunry 1991,
  qan huly taken anh nubn.cribeh tqe oatq of office pren.cribeh by law, qan
  been enrolleh in tqe iRoll of Attorneys anh Q!ounnelorn-at-iflaw on file in
  my office, qan huly regintereh witq tqe ahminintratiue office of tqe
  .courts, anh a.c.corhing to tqe re.corhn of tqin .court i.s in gooh ntanhing an
  an Attorney anh Q!ounnelor-at-iflaw.


                                     lln 1Wlitnenn 1Wllferenf, 11 If au e If ere u n t n set
                                     my lfanh anh affixeh t}f e seal nf saih
                                     Appellate lliuisinn nu ~art}f 26, 2019.




                                                     Qt:lerlt nf t}f e Qt:nurt
Case 2:19-cv-02137-VAP-MRW Document 15 Filed 03/28/19 Page 5 of 5 Page ID #:84




                      STUART BERNSTEIN COURT ADMISSIONS


 COURT                                         ADMISSION DATE         BAR #

 New York Supreme Court                        01/09/1991             2371953

 New York Appellate Division-Second Department 01/09/1991             2371953

 Southern District Court of New York           09/14/2004             SB3707

 Eastern District Court of New York            02/20/2004             SB3707

 Northern District Court of New York           09/07/2017             520831

 Western District Court of New York            10/30/2017
